Citation Nr: 0004681	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-13 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin rash on the 
upper arm.    

2.  Entitlement to service connection for recurrent neck 
pain.  

3.  Entitlement to service connection for recurrent back 
pain.  

4.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to a compensable disability rating for 
tinnitus.  

7.  Entitlement to a disability rating greater than 10 
percent for status post trauma to the chin with residual 
scarring and multiple surgical interventions for scar repair 
and reduction.  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1986 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that, in the January 1996 rating decision.  
The RO granted service connection for a fracture of tooth #14 
and assigned a 0 percent disability rating.  Service 
connection for speech impairment was also denied at that 
time.  Correspondence received in March 1997, which would 
otherwise been accepted as a notice of disagreement, was 
received more than one year after the issuance of the rating 
decision.  Accordingly, those issues are not currently before 
the Board.  The Board emphasizes that the RO did not at any 
time consider these issues to be in appellate status.    


FINDINGS OF FACT

1.  The evidence of record reveals the presence of a skin 
disorder on the left upper arm in service with continuity of 
symptomatology after service.      

2.  There is no competent medical evidence of a nexus between 
the alleged recurrent neck pain and the veteran's period of 
active military service.  

3.  There is no competent medical evidence of a nexus between 
the alleged recurrent back pain and the veteran's period of 
active military service.    

4.  The RO advised the veteran of its denial of service 
connection for TMJ syndrome and headaches on September 17, 
1997.  The veteran submitted a notice of disagreement in 
September 1997.  The RO issued a statement of the case in 
January 1998.  The RO received the veteran's substantive 
appeal on May 10, 1999.

5.  The RO granted service connection for tinnitus and 
assigned a 0 percent rating in a rating decision issued on 
April 3, 1998.  The RO received a notice of disagreement in 
May 1998 and issued a statement of the case in June 1998.  
The RO received the veteran's substantive appeal on May 10, 
1999.  

6.  The scar on the veteran's chin is pink in color and 
measures 1.5 inches by 0.5 inch.  The scar is elevated 3/8th 
of an inch above the surrounding skin and is thick in 
texture.  There is no adherence to the underlying structures, 
no underlying tissue loss, no ulceration, and no loss of 
function due to the scar.

6.  No complex or controversial medical question has been 
presented in this case.
    

CONCLUSIONS OF LAW

1.  A skin rash on the left upper arm was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).        

2.  The veteran's claim of entitlement to service connection 
for recurrent neck pain is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).    

3.  The veteran's claim of entitlement to service connection 
for recurrent back pain is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).    

4.  A timely appeal was not filed with respect to the issue 
of service connection for TMJ syndrome.  38 U.S.C.A. § 
7105(a) and (d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(b), 20.303, 20.304 (1999).

5.  A timely appeal was not filed with respect to the issue 
of service connection for headaches.  38 U.S.C.A. § 7105(a) 
and (d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.302(b), 
20.303, 20.304 (1999).

6.  A timely appeal was not filed with respect to the issue 
of a compensable disability rating for tinnitus.  38 U.S.C.A. 
§ 7105(a) and (d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(b), 20.303, 20.304 (1999).

7.  The criteria for a disability rating greater than 10 
percent for status post trauma to the chin with residual 
scarring and multiple surgical interventions for scar repair 
and reduction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.118, 
Diagnostic Code 7800 (1998).  

8.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 
20.901, 20.902 (1998).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

1.  Skin Rash on the Upper Arm

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  See Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Service medical records do not show any skin disorder present 
at entrance to service.  The evidence of record includes an 
April 1995 Occupational Health Evaluation, when the veteran 
reported a recurring rash on the upper left arm, diagnosed as 
some type of heat rash or ringworm.  June 1995 progress notes 
show that the veteran complained of a rash on the left arm 
for weeks.  Mycelex did not help.  The diagnosis was nummular 
eczema.  This diagnosis is also reflected on the June 1995 
report of the separation examination.  Although the October 
1995 VA examination report is negative for a skin disorder, 
VA outpatient medical records dated in 1995 and 1996 show a 
diagnosis of suspected chronic fungal skin infection, tinea, 
affecting the left axilla.  Notes indicate that the disorder 
had been present since service.  Thus, the evidence of record 
shows the presence of a skin disorder on the left arm in 
service with continuity of symptomatology after service.  
Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports service connection for a skin rash on 
the upper arm.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.         

2.  Recurrent Neck Pain and Back Pain

The veteran asserts that he experienced recurrent neck and 
back pain in service.  For purposes of determining whether 
these claims are well grounded, the Board presumes the 
truthfulness of this assertion.  Arms, 12 Vet. App. at 193; 
Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21.  

In any event, the Board finds that the veteran's claim for 
recurrent neck pain and recurrent back pain is not well 
grounded.  The October 1995 VA examination report fails to 
reveal any diagnosis of a chronic neck or back disorder.  In 
addition, there is no other VA or private medical evidence 
establishing a diagnosis of a chronic neck or back disorder.  
A claim is not well grounded if there is no present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, when there is no diagnosis of a chronic 
disorder, there necessarily can be no competent medical 
evidence of a nexus between the disorder and service.  Epps, 
126 F.3d at 1468.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for recurrent neck pain and recurrent back pain.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Morton v. West, 12 Vet. App. 477, 486 (1999); Epps, 126 F.3d 
at 1469; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  

If the veteran wishes to complete his application for service 
connection for recurrent neck pain and recurrent back pain, 
he should submit competent medical evidence showing a current 
diagnosis of a chronic disorder for each claimed condition 
and establishing a relationship between each disorder and 
service.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 
77-80. 

The Board observes that the veteran seeks entitlement to an 
advisory medical opinion and challenges the adequacy of the 
VA examinations performed.  The Board notes that request for 
an advisory medical opinion did not reference to any one 
specific claim.

Regarding the claims for recurrent neck and back pain, since 
they are not well grounded, VA has no duty to assist the 
veteran in developing them.  Epps, 126 F.3d at 1469; Morton, 
12 Vet. App. at 486.  "Where there is a well-grounded 
claim", but medical evidence accompanying the claim is not 
adequate for rating purposes, a VA examination will be 
authorized."  38 C.F.R. § 3.326(a) (emphasis added).  In any 
case, the Board observes that the veteran has asserted little 
to support his contentions that the examinations of record 
were inadequate.  Specifically, the veteran has cited no 
authority for the assertion that a VA examination by a 
physician's assistant is ipso facto inadequate.  Moreover, 
determinations regarding the weight and credibility of 
evidence are inapplicable at the well grounded stage of 
adjudication.  Wandel v. West, 11 Vet. App. 200, 206 (1998).  
The discrediting of evidence contrary to the grant of service 
connection does not serve as evidence that supports service 
connection. Id.  In addition, the veteran claims that the VA 
examiner was required to offer an opinion as to the etiology 
of the claimed disorders.  However, since such a medical 
opinion is one of the requirements of a well grounded claim 
that must be satisfied by the veteran before a duty to assist 
is triggered, a VA examiner is not required to offer such an 
opinion in this case.   

Finally, the Board observes that, although he has requested 
additional examinations, the veteran apparently canceled 
three VA examinations scheduled in early 1997, and failed to 
report for VA examinations scheduled in July 1997 and August 
1998.  Any evidence expected from these examinations that 
might have been material to the outcome of these claims 
therefore could not be considered. 

Since the foregoing claims are implausible, and since they 
present no complex or controversial medical question, there 
is no need for an independent medical opinion.  The Board 
further finds that neither the veteran nor his representative 
has presented adequate reasons in sufficient detail for 
requesting such an opinion with respect to the foregoing 
service-connection claims.  It is not adequate for an 
appellant to make a mere allegation that an independent 
medical opinion is warranted.  See 38 C.F.R. § 3.328(b).


Increased Rating for Scar on the Chin

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed to address the 
issue at hand.

Factual Background

Service medical records reveal that the veteran initially 
suffered a trauma to the chin in July 1987.  Notes dated in 
October 1987 revealed the presence of a cystic lesion.  The 
veteran underwent surgical excision of the lesion in November 
1987.  Procedure notes specified that the lesion was located 
on the mid portion of the lower lip.  In March 1995, the 
veteran complained of a "lump" on the chin since the trauma 
in 1987.  Examination revealed a soft, rubbery, deep dermal 
or subcutaneous nodule.  Dental records dated in May 1995 
showed that an exploratory intraoral incision revealed fibro-
fatty tissue.  

During the October 1995 VA examination, the veteran 
complained of hypersensitivity on the right side of the lower 
lip and chin after the second procedure was performed in 
service.  The scarred area used to be quite soft, but was now 
firm.  Examination was significant for a linear scar 
measuring approximately two centimeters (cm) to the left side 
of the midline on the chin.  There was a slight, nearly 
circular protrusion of the flesh of the chin just medial to 
the scar that was most noticeable when the veteran extended 
the jaw and grimaced.  Inside the oral cavity, there was a 
three cm, well healed scar to the inferior margin of the 
vestibule with no keloid formation.  The diagnosis was status 
post trauma to the chin with residual scarring and multiple 
surgical interventions for scar reduction and repair.  The 
examiner commented that there did not appear to be any 
limitation of function of the area affected by the scarring.  
The examination report was accompanied by photographs of the 
area in question.    

VA outpatient medical records were negative for complaints or 
findings related to the scarring on the chin.  

The veteran was afforded another VA examination in January 
1998.  He indicated that he had occasional aching and 
swelling of the scar, as well as occasional redness when 
rubbed.  Examination revealed a scar on the chin, pink in 
color and measuring 1.5 inches by 0.5 inch.  The scar was 
elevated 3/8th of an inch above the surrounding skin.  The 
texture was thick and the area was swollen and edematous.  
There was no adherence to the underlying structures, no 
underlying tissue loss, and no ulceration.  There was no loss 
of function due to the scar.  The diagnosis was thick scar 
located on the chin.              

The veteran cancelled three VA examinations scheduled in 
early 1997, and failed to report for VA examinations 
scheduled in July 1997 and August 1998.  Therefore, any 
evidence expected from these examinations that might have 
been material to this claim could not be considered. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The disability at issue is characterized as status post 
trauma to the chin with residual scarring and multiple 
surgeries for scar repair and reduction.  The disability is 
rated as 10 percent disabling under Diagnostic Code (Code) 
7800, disfiguring scars of the head, face, or neck.  
38 C.F.R. § 4.118.  A 10 percent rating is awarded when scars 
are moderate and disfiguring.  A 30 percent rating is in 
order when the scars are severe, especially if they produce a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.    

The veteran suggests that the disability should be rated 
under a different diagnostic code.  When considering the 
evidence of record, the Board does not find any diagnosed 
disability other than scarring shown to be related to the in-
service chin trauma.  Therefore, the most appropriate 
diagnostic code for rating the service connected disability 
is Code 7800.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  The Board acknowledges that the veteran has 
separately sought service connection for disorders claimed 
secondary to the disability resulting from the chin trauma.  
These issues are not currently in appellate status.  

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for residuals scarring of the chin.  
The examiners' descriptions of the scarring and the 
photographs of the area support a finding of moderate 
scarring with disfigurement.  The evidence fails to reveal 
severe scarring or marked and unsightly deformity of the 
eyelids, lips, or auricles to warrant a 30 percent rating.  
38 C.F.R. § 4.7.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating greater than 10 percent for scarring on the 
chin.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.118, Code 7800.       

The veteran has generally requested an advisory medical 
opinion and has challenged the adequacy of the VA 
examinations.  However, as discussed above, the veteran has 
provided little support for his challenge to the VA 
examination and has done no more than assert that an 
independent medical examination is warranted.  Finally, the 
Board emphasizes that the veteran cancelled or failed to 
report for multiple examinations.  Although VA has a duty to 
assist the veteran to develop facts pertinent to his claim, 
such duty to assist is not a one-way street, and the veteran 
cannot remain passive when he has relevant information.  See 
Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to 
assist the veteran, not a duty to prove his claim while the 
veteran remains passive); accord Wood v. Derwinski, 1 Vet. 
App. 190 (1991).


Other Issues

The veteran also seeks service connection for TMJ syndrome 
and headaches, as well as a compensable disability rating for 
tinnitus.  

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  Either the claimant or his duly appointed 
representative may submit a notice of disagreement or a 
substantive appeal.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 
20.301(a).    

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 U.S.C.A. § 7015(b)(2); 
38 C.F.R. § 20.201.  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  

Generally, a notice of disagreement is timely if it is 
received within one year from the date of notification of the 
decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  
A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the statement of the case 
was issued, whichever period is later.  38 U.S.C.A. 
§ 7105(d)(3); 38 U.S.C.A. § 20.302(b).  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing.  38 C.F.R. § 20.303.  

In this case, the RO granted service connection for tinnitus 
and assigned a 0 percent disability rating in a rating 
decision issued on April 3, 1998.  The RO received a notice 
of disagreement in May 1998 and issued a statement of the 
case in June 1998.  The RO received the veteran's appeal on 
May 10, 1999, more than one year after the issuance of the 
rating decision in question.  The RO denied service 
connection for TMJ syndrome and for headaches in a rating 
decision issued on September 17, 1997.  The RO received a 
notice of disagreement received in September 1997 and issued 
a statement of the case issued in January 1998.  The RO 
received the substantive appeal on May 10, 1999, more than 
one year after the issuance of the rating decision.  

From the above analysis, it appears that the appeal of these 
issues was not timely perfected and that therefore the Board 
does not have jurisdiction to hear the appeal.  The Board 
observes that the RO did not advise the veteran of the 
procedural issues raised by an untimely appeal; the Board has 
raised the issue sua sponte.  The Board has the obligation to 
assess its own jurisdiction.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).   By letter dated in October 1999, the 
Board advised the veteran and his representative of the 
timeliness issue and provided an opportunity to submit 
additional argument.  The Board has not received any 
response.  Accordingly, the Board finds that the appeal as to 
each of the three claims at issue was not timely filed.  
38 U.S.C.A. § 7105(a) and (d)(3); 38 C.F.R. 
§§ 20.200, 20.302(b), 20.303.    


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for a 
skin rash on the upper arm is granted.    

Entitlement to service connection for recurrent neck pain is 
denied.  

Entitlement to service connection for recurrent back pain is 
denied.    

The appeal with respect to the issue of service connection 
for TMJ syndrome is dismissed.  

The appeal with respect to the issue of service connection 
for headaches is dismissed.  

The appeal with respect to the issue of a compensable 
disability rating for tinnitus is dismissed.  

Entitlement to a disability rating greater than 10 percent 
for status post trauma to the chin with residual scarring and 
multiple surgical interventions for scar repair and reduction 
is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

